Title: From Thomas Jefferson to Madame d’Houdetot, 13 September 1789
From: Jefferson, Thomas
To: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’



à Paris ce 13me. 7bre. 1789.

Une indisposition, Madame la Comtesse, qui m’a obligé de garder la chambre plusieurs jours, m’a empeché de me profiter de l’invitation que vous avez eu la bonté de me donner pendant que vous etiez à Eau bonne et sa voisinage. Actuellement je suis tout occupé de mon départ, qui aura lieu à 10 jours d’ici. Monsieur Short vient d’etre nommé chargé des affaires pendant mon absence. J’espere que je verrai encore le bon Docteur Franklin en vie, quoique les nouvelles du mois de Juillet ne sont pas encourageantes. Il souffroit beaucoup  de la pierre et gardoit le lit depuis trois mois. Nos affaires vont bien. Et il me paroit que les votres ne vont pas mal. Il seroit difficile à l’assemblée nationale de decider ce que chacun croiroit le mieux; mais il me semble que leurs decisions donnent de quoi en faire une bonne constitution et j’ai grande confiance qu’ils feront une assez bonne pour assurer le bonheur de la nation. On croit toujours qu’il y a eté un cabale qui souhaitoit de troubler les cartes, mais qu’il en voit actuellement l’impossibilité. Si vous avez des ordres pour l’Amerique, Madame, faites moi l’honneur de m’en charger et agreez ici l’hommage de tous les sentiments de respect et d’attachement avec lesquelles j’ai l’honneur d’etre Madame la comtesse votre tres humble et tres obeissant serviteur,

Th: Jefferson

